Examiner Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with David Kaveh on 05/04/2022.

The application has been amended as follows: 
	
3. (Currently amended). The method of claim [[1]] 2, wherein the plurality of images are captured by at least one camera array.  

4. (Currently amended). The method of claim [[1]] 2, wherein the plurality of images are captured by a plurality of cameras.

21. (Currently amended). The method of claim 2, further comprising comparing a difference between a potential presence of parallax when the difference exceeds the threshold.   

Allowable Subject Matter
Claims 2-21 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	
	Regarding independent claim 2, the prior art of Lim (US2011/0129165) discloses refocus light field camera. However, Lim does not disclose the steps for normalizing images, measuring parallax, generating depth map as claimed in claims 1 and 21. The prior art of Wernerson (US2014/0059462) discloses graphical user interface for processing light field data that may be used to remove an object or obstruction blocking another object or background of a captured scene. However, Wernerson does not disclose other steps for normalizing images, measuring parallax, generating depth map and blurring images as claimed in claims 1 and 21. The prior art of El-Ghoroury (US2013/0321581) discloses that the spatio-temporal light field cameras of this invention capture curved temporal parallaxes of the light field. However, EI-Ghoroury does not specifically disclose the step to “measure parallax between the normalized images”, to generate depth-map or to blur image. The prior art of Kaneko (US2013/0222656) discloses captured images with a parallax captured vertically. However, Kaneko does not disclose the step to “measure parallax between the normalized images”, to generate depth-map or to blur image. The prior art of Nagumo (US2013/0135448) discloses an image generating unit 506 uses the depth map supplied from the SR unit 504 to generate images of multiple viewpoints from the NRSR-processed image supplied form the NR unit 505. The parallax enhancing unit 106 controls the amount of parallax of the multiple viewpoint images generated in this way. However, Nagumo does not disclose the step to “measure parallax between the normalized images” or to blur image. Thus, while many references teaches light field cameras for refocusing images, generating depth-map and enhancing parallax image, none of the references alone or in combination, provide a motivation to teach:
	“where each image includes pixels that are occluded in at least one other image from the plurality of images; 
	normalizing the plurality of images based upon calibration data; 
	measuring parallax between the normalized images by adaptively comparing the similarity of neighborhoods of pixels for different parallax-induced shifts; and
	generating a depth map using the measured parallax information", in combination with all other limitations of the claim.

Regarding dependent claims 3-21, the claims are allowed as being dependent of independent claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        05/04/2022